     Case 1:18-cv-10626-VSB-GWG Document 111 Filed 02/05/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



Chanel, Inc.,

                                 Plaintiff,             NOTICE OF MOTION TO
                                                        WITHDRAW APPEARANCE
                v.
                                                        No. 18 Civ. 10626
The RealReal, Inc.,

                               Defendant.




                     NOTICE OF MOTION TO WITHDRAW APPEARANCE

       PLEASE TAKE NOTICE that, upon the accompanying declaration of Yotam Barkai, dated

February 5, 2021, and pursuant to Local Civil Rule 1.4, Mr. Barkai respectfully requests the

withdrawal of appearance on behalf of Defendant. It is also further requested, pursuant to Section

2.5 of the Electronic Case Filing Rules and Instructions, that the email address

ybarkai@kaplanhecker.com be removed from the ECF service notification list for this case.

       Defendant shall continue to be represented by remaining counsel of record at Paul, Weiss,

Rifkind, Wharton & Garrison LLP and King & Spalding LLP.

Dated: February 5, 2021                             Respectfully submitted,

                                                    /s/ Yotam Barkai
                                                    Yotam Barkai
